DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 05/01/2019.  Claims 1-14 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14are rejected under 35 U.S.C. 103 as being unpatentable over Powell (U.S. Patent No. 2,420,682) in view of Brenner (U.S. Patent No. 2,825,253) and in further view of Maltby (U.S. Patent No. 8,689,661), hereinafter referred to as Powell, Brenner, and Maltby, respectively.
	Regarding claims 1-14, Powell discloses a chain sprocket tensioner wrench apparatus comprising: 
	a housing (Powell, see annotated figure 3, item A), the housing having a right plate (Powell, see annotated figure 3, item B) separated from a left plate (Powell, see annotated figure 3, item C) and a top brace coupled to a top edge of each of the right plate and the left plate (Powell, see annotated figure 3, item D) (claim 11), the top brace having a pair of vertical extensions coupled adjacent a front edge and a back edge of the right plate and the left plate and (Powell, see annotated figure 3, item D) (claim 11), the bridge portion accommodating an exposed portion of the sprocket extending above the top edge of the right plate and the left plate (Powell, figure 3, item 24 is exposed in cavity 23 and sits above each plate so as to not touch the plate) (claim 11), each of the right plate and the left plate having an axle aperture extending therethrough proximal the top edge (Powell, figure 3, aperture for axel item 25), the back edge of the right plate and the left plate forming an acute angle with a bottom edge (Powell, see annotated figure 3, item E) (claim 6), the back edge and the front edge being parallel (Powell, see annotated figure 3, items B and C are parallel) (claim 6); 
	a frame clip coupled to the housing (Powell, figure 1, item 19), the frame clip having a planar base portion coupled to the bottom edge of each of the right plate and the left plate (Powell, figure 1, item 19 is coupled to the bottom edge) (claim 4) and a curved hook portion extending from the base portion (Powell, figure 1, items 21 form a curved hook portion) (claim 4), the frame clip being configured to selectively engage a frame inside an engine compartment of a truck such that the base portion rests on the frame and the hook portion wraps around the frame (Powell, figure 1, item 21 is capable of engaging a frame) (claim 4), the base portion and the hook portion forming a rotated U-shape (Powell, figure 1, item 21 forms a U-Shape) (claim 5), a lower extension of the hook portion being parallel with the base portion and having a length less than a length of the base portion (Powell, figure 1, item 22 is parallel with item 19 and is less in length that item 19) (claim 5); 
	a sprocket coupled to the housing (Powell, figure 2, item 24), the sprocket having an axle extending between the axle aperture of the right plate and the left plate (Powell, figure 2, axel item 25), a bearing coupled to the axle and the housing (Powell, figure 3, item 25 forms a bearing to item 24), a wheel coupled to the bearing, the wheel having a plurality of teeth (Powell, figure 2, wheel is made up of item 24), and the bridge portion accommodating an exposed portion of the sprocket extending above the top edge of the right plate and the left plate (Powell, figure 3, showing the bridge portion over the sprocket); 
	a lock pin (Powell, figure 2, item 26) (claim 2), the lock pin being selectively engageable with a lock aperture extending through the left plate and the right plate along an axis between adjacent teeth of the plurality of teeth (Powell, figure 2, showing item 26 is selectively engageable with item 14) (claim 2), the lock pin having a handle portion (Powell, figure 2, item 32) (claim 3) and a rod portion (Powell, figure 2, item 30) (claim 3), the rod portion extending through the lock apertures past the outer face of both the left plate and the right plate when engaged and preventing the wheel from rotating (Powell, figure 3, showing item 30 extending through the right and left plates) (claim 2), the handle portion not being slidable into the lock aperture to prevent over insertion (Powell, figure 3, showing item 32 cannot be over inserted) (claim 3); 
	a chain (Powell, figure 1, item 17), the chain being a roller chain (Powell, figure 1, item 17 is a roller chain) (claim 7), extending over the sprocket beneath the top brace engaging the plurality of teeth of the wheel (Powell, figure 1, showing item 17 engaging item 24 and through item 23), and extending down beneath the frame clip (Powell, figure 1, showing item 17 extends outward in both directions beyond item 19); and 
	a wrench (Powell, figure 1, item 10), the wrench having a wrench body (Powell, figure 5, item 10) and a wrench drive head (Powell, figure 5, item 12), the wrench drive head being configured to selectively engage a belt tensioner of an engine of the truck (Powell, figure 1, item 10 is capable of engaging the belt tensioner of an engine of a truck); 
(Powell, figure 1, showing that when item 24 is engaged it drives the chain item 17 to rotate item 10).
	Powell does not explicitly disclose:
	a sprocket drive head coupled to the axle outside an outer face of the right plate, the sprocket drive head rotating the wheel and being configured to selectively receive a socket wrench;
	a chain stop coupled to the housing, the chain stop having a stop plate coupled to the back edge of each of the right plate and the left plate proximal the bottom edge and a tongue perpendicularly extending from the stop plate, an outer end of the tongue being rounded so as to not interfere with the chain;
	the chain coupled to the chain stop and having a proximal end coupled to the tongue of the chain stop;
	the wrench body comprising an arm portion pivotably coupled to a distal end of the chain and a shoulder portion coupled to the arm portion, an upper end of the arm portion being rounded so as to not interfere with the chain, the wrench drive head being perpendicularly coupled the shoulder portion; and
	each of the sprocket drive head and the wrench drive head being square drive heads.
	Regarding the sprocket drive and the chain stop, Brenner teaches a ratcheting chain wrench comprising: a housing (Brenner, figure 2, item 14) housing a sprocket (Brenner, figure 1, item 30), a chain (Brenner, figure 1, item 24), the chain being coupled to the housing by a chain stop at a proximal end of the chain (Brenner, figure 1, item 26 is couple to an end of item 24), the chain stop having a stop plate coupled to the both sides of the handle and the perpendicularly extending from the handle (Brenner, figure 4, item 36 has two sides that connect to the chain item 24 and is coupled to both sides of the housing) (claim 12), and a tongue perpendicularly extending from the stop plate (Brenner, figure 1, item 26 has a tongue that is perpendicular to the plate) (claim 12), the proximal end of the chain being pivotably coupled to the tongue (Brenner, figure 4, item 24 is pivotally coupled to item 26) (claim 12), and the tongue of the chain stop being rounded (Brenner, figure 5, item 26 is rounded) (claim 13), the chain being fed through the housing and engaging the sprocket (Brenner, figure 1, item 24 engages the teeth of item 30); the sprocket comprising a square drive open to the exterior to couple a ratchet wrench (Brenner, figures 1 and 2, item 34 couples to item 36 on either end and is open to the exterior) (claim 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell with the teachings of Brenner to incorporate the chain stop coupled to the housing because coupling the chain to the housing ensures that the user will not lose the chain and that the chain will be securely fastened to the housing (Brenner, column 2, line 71 – column 3, line 1, summarized). The predictable result being that Powell has the end of the chain attached to the housing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Powell with the teachings of Brenner to incorporate the square drive in the sprocket to couple to a socket wrench because this allows the user the option for adding a socket wrench to power the sprocket from both sides of the housing (Brenner, column 1, lines 26-30, summarized). The predictable result being that the sprocket of Powell has a square drive aperture so as to allow a socket wrench square drive head to drive the sprocket and is reversible to be able to drive in the opposite direction or be rotated about a longitudinal axis so the front side becomes the back side.
(Maltby, figure 4, item 2) comprising: a handle (Maltby, figure 4, item 6), a chain (Maltby, figure 4, item 20) and a wrench head (Maltby, figure 4, items 7, 14, and 8), the wrench head comprising a head portion (Maltby, figure 4, item 14), a wrench body (Maltby, figure 4, item 7) comprising an arm portion pivotably coupled to a distal end of the chain (Maltby, figure 4, item 7 is coupled to the chain by an arm portion) (claim 8), a shoulder portion coupled to the arm portion (Maltby, figure 4, a shoulder between the head item 14 and body item 7) (claim 8), an upper end of the arm portion being rounded so as to not interfere with the chain (Maltby, figure 4, where item 7 connects to item 4, item 7 is slanted so as to not interfere with the chain) (claim 9), the wrench drive head being perpendicularly coupled the shoulder portion (Maltby, figure 4, item 14 is perpendicular to item 7); and the wrench drive head being a square drive head (Maltby, figure 2, item 8 is a square drive) (claim 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Powell with the teachings of Maltby to incorporate the wrench head in the system of Powell because the wrench head configuration allows for the square drive head to be in the middle of a circle when the chain is coiled (Maltby, column 5, lines 42-46, summarized). The predictable result being that the wrench head is driven by the chain of Powell to rotate the wrench head and to coil the chain to further drive the wrench head for fastener engagement.

    PNG
    media_image1.png
    341
    663
    media_image1.png
    Greyscale

Conclusion
The Office may look favorably on the instant application should the hook structure be further positively recited in greater detail so as to overcome the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heintz (U.S. Patent No. 5,320,021) teaches a chain pipe wrench with a chain stop coupled to a body. Ross (U.S. Patent No. 2,577,157) teaches a chain wrench with a chain stop coupled to the handle and a wrench head coupled to the other end of the chain. Anderson (U.S. patent No. 2,566, 108, teaches a chain attached to a chain stop attached to a handle. Walker (U.S. Patent No. 1,301,202) teaches a chain wrench with a chain stop coupled to a housing. Crawford (U.S. Patent No. 9,440,338) teaches a chain driven wrench extension device. Giangrasso (U.S. Patent No. 3,714,852) teaches a chain driven wrench extension. Tacket (U.S. Patent No. 2,678, 577) teaches a chain driven wrench extension. Liu (U.S. Patent Application Publication No. 2004/0138019) teaches a wrench with a removable chain. Bliss (U.S. Patent No. 4,098,151) teaches a chain and socket driven polygonal drive with a handle. Nicholson (UK Patent No. GB . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723